DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Affidavit
Examiner thanks applicant for providing the affidavit filed 3/1/2021. All arguments in the affidavit are drawn to prior art no longer being used in the current rejection. As such, all arguments in the affidavit are rendered moot in light of the new art being applied. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

suture loop fastener comprises a staple. This limitation is seen to be indefinite because it is unclear how the suture loop fastener (which in light of the specification is a loop made of suture) can also comprise a staple. The specification does not clarify how these two structures relate or if they can be used in combination. For examination purposes, this limitation is being interpreted, as the fastener is a staple.  Note for this interpretation, an alternate interpretation needs to be taken of the independent claim 1 as well to address claim 13. This will be explained below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 12-13 are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Satake (20080255427) with regards to the 112b rejection outlined above.

As to claim 1, Satake discloses: A device for manipulating a left atrial appendage (LAA) of a heart (device is structured to be able to manipulate an LAA of a heart, see explanation below), comprising: an elongated and hollow guide instrument (2) which is shaped and sized (see explanation below) to be transvascularly and transseptally a left atrium (LA); a suction channel (16) passing through said guide instrument (see figure 1), said suction channel terminating with a flexible soft holder (16a, see paragraph 0063), wherein said suction channel and said  flexible soft holder are shaped and sized to be enclosed within a lumen of said guide instrument during said transvascular and transseptal introduction into said LA (see figure 1) and to forwardly extend from said lumen of said guide instrument after reaching the LA (see figures 3-5), and wherein said  flexible soft holder is configured to expand (structured to be able to expand since the cup is flexible and can deform to fit tissue), a fastener (12) shaped and sized to be enclosed within said lumen of said guide instrument during said transvascular and transseptal introduction into said LA and to forwardly extend from said lumen of said guide instrument (see figures 1 and 3-5).  Examiner notes the limitations “A device for manipulating a left atrial appendage”, “an elongated and hollow guide instrument which is shaped and sized to be transvascularly and transseptally introducible into the left atrium”, “wherein said suction channel and said soft flexible holder are shaped and sized to be enclosed within a lumen” and “a suture loop fastener shaped and sized to be enclosed within said lumen of said guide instrument during said transvascular and transseptal introduction into said LA” constitute functional language. The prior art only needs to have the claimed structure be able to perform these functions. Here, the elongated and hollow instrument is seen to be sized and shaped to be transvascularly and transseptally introducible into the left atrium because it is an endoscopic device, the suction channel and said soft flexible holder are shaped and sized to be enclosed within a lumen because they can fit into the lumen when retracted and the loop fastener is sized and shaped to be enclosed within said lumen of said 

As to claim 12, Satake discloses the invention of claim 1, Satake further discloses: wherein the fastener comprises a clipping or clamping fastener. Examiner notes the fastener of Satake is seen as a clamping or clipping member since the action of the jaws clamps/clips down on tissue. 

As to claim 13, Satake discloses the invention of claim 1, Satake further discloses: wherein the fastener comprises a staple (12 acts as a staple since it deforms to clamp onto tissue). 

Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 5-12 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake (20080255427) in view of Christy (6152936).

As to claim 1, Satake discloses: A device for manipulating a left atrial appendage (LAA) of a heart (device is structured to be able to manipulate an LAA of a heart, see a left atrium (LA); a suction channel (16) passing through said guide instrument (see figure 1), said suction channel terminating with a flexible soft holder (16a, see paragraph 0063), wherein said suction channel and said  flexible soft holder are shaped and sized to be enclosed within a lumen of said guide instrument during said transvascular and transseptal introduction into said LA (see figure 1) and to forwardly extend from said lumen of said guide instrument after reaching the LA (see figures 3-5), and wherein said  flexible soft holder is configured to expand (structured to be able to expand since the cup is flexible and can deform to fit tissue), a fastener (12) shaped and sized to be enclosed within said lumen of said guide instrument during said transvascular and transseptal introduction into said LA and to forwardly extend from said lumen of said guide instrument (see figures 1 and 3-5).  Examiner notes the limitations “A device for manipulating a left atrial appendage”, “an elongated and hollow guide instrument which is shaped and sized to be transvascularly and transseptally introducible into the left atrium”, “wherein said suction channel and said soft flexible holder are shaped and sized to be enclosed within a lumen” and “a suture loop fastener shaped and sized to be enclosed within said lumen of said guide instrument during said transvascular and transseptal introduction into said LA” constitute functional language. The prior art only needs to have the claimed structure be able to perform these functions. Here, the elonaged and hollow instrument is seen to be sized and shaped to be transvascularly and transseptally introducible into the left atrium because it is an endoscopic device, the suction channel and said soft flexible holder are shaped and 
Satake fails to directly disclose: wherein the fastener is a suture loop fastener. 
In the same filed of endeavor, namely ligation devices, Christy teaches its well known to tie off manipulated tissue with a suture loop (Abstract and figures 1-5 and 26-28B).
It would have been obvious to one of ordinary skill in the art to substitute the clipping mechanism of Satake that allows user to secure and ligate manipulated tissue, for the suture loop mechanism of Christy since these tissue-engaging mechanisms perform the same function of ligating manipulated tissue. Simply substituting one ligating means for another would yield the predicable result of allowing a user to ligate tissue at a target site. Examiner notes once the combination is made, the entire suture loop mechanism will replace the clip mechanism and will be incorporated inside the guide tube of Satake. 

As to claim 2, the combination of Satake and Christy discloses the invention of claim 1, the combination further discloses: wherein said flexible soft holder is configured to radially expand (see explanation below). As explained above, the combination results in a suction tube with a distal end that is soft and flexible. Satake discloses this allows the tube to deform in accordance with the body tissue its treating (paragraph 0063). Thus this flexible soft holder is structured to be able to radially expand once deformed. 

As to claim 3, the combination of Satake and Christy discloses the invention of claim 2, the combination further discloses: wherein said flexible soft holder is configured to be positioned in close juxtaposition with a cavity of the LAA (see figures 3-6 of Satake, structured to be able to be placed in the LAA), and to hold and to draw a portion of the LAA into said flexible soft holder upon application of suction through said suction channel so that said held and drawn LAA portion is repositionable into the LA (see figures 3-6 of Satake); and wherein said suture loop fastener is configured to be positioned around said repositioned LAA portion (see figure 4 of Christy, suture loop is structured to be able to be placed on LAA), to permanently prevent return of said repositioned LAA portion into said LAA (see figure 4 of Christy, structured to be able to prevent return).

As to claim 5, the combination of Satake and Christy discloses the invention of claim 1, the combination further discloses: wherein said suture loop fastener comprises a wire shaped as a loop (see figures 28A and abstract of Christy).

As to claim 6, the combination of Satake and Christy discloses the invention of claim 2, the combination further discloses: wherein said flexible soft holder is selected from a cup, a cone, or other semi-spherical shape (see figure 6 of Satake, 16a is semicircular or cup shaped).

soft holder is made of flexible material (see paragraph 0063, deformable thus flexible).

As to claim 8, the combination of Satake and Christy discloses the invention of claim 1, the combination further discloses: wherein the suture loop fastener is configured to avoid perforation of the LAA when actuated (see col 3 lines 35-40 of Christy). 

As to claim 9, the combination of Satake and Christy discloses the invention of claim 3, the combination further discloses: wherein the suture loop fastener is actuatable from the elongated guide instrument. Examiner notes once the combination is made, the suture loop will be actutable the guide instrument just as the clip mechanism was. 

As to claim 10, the combination of Satake and Christy discloses the invention of claim 9, the combination further discloses: wherein the suture loop fastener comprises: a) a guide (220 of Christy) disposed internally within the elongated guide instrument (inside a tube 221 of Christy); b) a wire shaped to form a loop (223 of Christy), received within, and attached to, said guide (see figures 26A-28B of Christy); c) an actuator (221 or very proximal end that user uses to control deployment of Christy) configured to discharge said loop-shaped wire from a distal end of said guide and to cause said discharged loop-shaped wire to completely encircle an intraluminar base of the 

As to claim 11, the combination of Satake and Christy discloses the invention of claim 9, the combination further discloses: wherein the loop-shaped wire is looped around an axis of the elongated guide instrument. Examiner notes when the combination is made, the loop shaped wire will be looped around an axis of the elongated guide instrument as it is in Christy. 

As to claim 12, the combination of Satake and Christy discloses the invention of claim 1, the combination further discloses: wherein the suture loop fastener comprises a clipping or clamping fastener. Examiner notes the combined device will have a suture loop, which is considered a clamping ember when it is tightened because the loop clamps down on the tissue.  

As to claim 14, the combination of Satake and Christy disclose the invention of claim 3, the combination further discloses: which is suitable such that the repositioned LAA portion is coverable by non-thrombogenic endocardium. Examiner notes the LAA 

As to claim 15, the combination of Satake and Christy disclose the invention of claim 1, the combination further discloses: wherein when expanded, a tip of said flexible soft holder is wider (see figures 1-5 of Satake).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake (20080255427) and Christy (6152936) as applied to claim 3 above, further in view of Rabin (20090326518).

As to claim 4, the combination of Satake and Christy discloses the invention of claim 3, the combination fails to directly disclose: wherein said soft flexible holder is configured to facilitate application of suction without imparting damage to the repositionable LAA portion.
In the same filed of endeavor, namely medical tissue suction devices Rabin teaches a similar tissue manipulating device that uses suction up to 1 atmosphere (paragraph 0016).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have limited the suction of a vacuum treating tissue as taught by Rabin to prevent damage to the tissue during its manipulation and to keep the cost and complexity of the vacuum system to a minimum (paragraph 0016).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771